Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Husband and wife, § 220*—ground for separate maintenance. Where the evidence showed that the defendant was frequently intoxicated and was brought home in such condition several times and that he struck and beat his wife several times, causing her face to be bruised and swollen, it was held sufficient to sustain a decree of separate maintenance and for support 2. Husband and wife, § 226*—when quarrelsome conduct of wife no defense to an action for separate maintenance. The testimony of the alleged quarrelsome conduct of complainant was considered but did not justify a disturbance of the decree for separate maintenance and alimony. 3. Husband and wife, § 243*—when amount of alimony not excessive. . Where there was nothing in the financial condition of a husband to render difficult the payment of eight dollars a week for the support of his wife and a minor daughter, the order of the payment of such a periodical sum was justified.